Order entered October 14, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00208-CV

                                 WILLIE G. COOKS, Appellant

                                                  V.

                                  DISCOVER BANK, Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-12257

                                             ORDER
       By postcard dated March 13, 2013, the court reporter was directed to file the reporter’s

record within thirty days of the date of the notice. To date, the reporter has not filed the record

or otherwise communicated with the Court.           Accordingly, we ORDER Deana K. Savage,

Official Court Reporter of the 95th Judicial District Court, to file the record within thirty days of

the date of this order. If no record exists or if a record exists but appellant has not requested it or

paid or made arrangements to pay for it, Ms. Savage shall inform the Court in writing within ten

(10) days of the date of this order. No extension will be granted absent exigent circumstances.

       We DIRECT the Clerk of the Court to send copies of this order by electronic

transmission to Ms. Savage and the Honorable Ken Molberg, Presiding Judge of the 95th Judicial
District Court.


                  /Elizabeth Lang-Miers/
                  ELIZABETH LANG-MIERS
                  JUSTICE